Case 5:20-cv-01088-SVW-KK Document 10 Filed 06/29/20 Page 1 of 2 Page ID #:29



  1   NICHOLAS M. WAJDA (State Bar #259178)
  2   Attorney Email Address: nick@wajdalawgroup.com
      WAJDA LAW GROUP, APC
  3   6167 Bristol Parkway, Suite 200
  4   Culver City, CA 90230
      Telephone: (310) 997-0471
  5   Facsimile: (866) 286-8433
  6   Attorney for Plaintiff
  7
                          UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9

 10   CENGIZ SENGEL,                          Case No. 5:20-cv-01088-SVW-KK
 11                   Plaintiff,              REQUEST FOR CLERK’S ENTRY OF
 12          v.                               DEFAULT
 13

 14
      COMPATTIA ROCCIA
 15   MANAGEMENT GROUP, LLC,
 16                   Defendant.
 17
      To the Clerk of the U.S. District Court for the Central District of California
 18
            Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff
 19

 20   CENGIZ SENGEL, requests that the Clerk of this Honorable Court enter the default
 21
      of COMPATTIA ROCCIA MANAGEMENT GROUP, LLC, for failure to plead or
 22
      otherwise defend as provided by the Federal Rules of Civil Procedure as appears
 23

 24   from the affidavit of Nicholas M. Wajda , Esq. attached hereto.
 25

 26

 27

 28
                                                1
Case 5:20-cv-01088-SVW-KK Document 10 Filed 06/29/20 Page 2 of 2 Page ID #:30



  1                                CERTIFICATE OF SERVICE
  2
            The undersigned, one of the attorneys for Plaintiff, certifies that on June 28,
  3   2020, he caused a copy of the foregoing PLAINTIFF’S MOTION FOR ENTRY
      OF DEFAULT, to be served by U.S. Priority mail, postage prepaid and email to:
  4
                          Compattia Roccia Management Group, LLC
  5                             528 Elmwood Street, Suite 4
                                  Buffalo, New York 14222
  6                                  crmg.llc@mail.com
  7                                                  Respectfully submitted,
  8                                                  s/ Nicholas M. Wajda
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 2
